Citation Nr: 0326126	
Decision Date: 10/02/03    Archive Date: 10/15/03

DOCKET NO.  01-05 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement a disability rating in excess of 20 percent 
for lumbosacral strain, on appeal from an initial grant of 
service connection.  

2.  Entitlement to a disability rating in excess of 10 
percent for migraine headaches, on appeal from an initial 
grant of service connection, for the period from June 14, 
2000, to May 13, 2001.  

3.  Entitlement to a disability rating in excess of 30 
percent for migraine headaches, on appeal from an initial 
grant of service connection, for the period from May 14, 
2001, to August 29, 2001.  

4.  Entitlement to a disability rating in excess of 50 
percent for migraine headaches, on appeal from an initial 
grant of service connection, since August 30, 2001, with 
extraschedular consideration.  





ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from April 1984 to 
July 1992 and February 1997 to June 2000.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a July 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  In that determination, the RO granted service 
connection or lumbosacral strain and assigned a 
noncompensable evaluation, effective June 14, 2000.  Service 
connection for migraine headaches was also granted and a 
noncompensable evaluation was assigned, effective June 14, 
2000.  The veteran disagreed with the evaluations assigned 
for these disabilities and perfected his appeal.  

Because the veteran has disagreed with the initial ratings 
assigned for these disabilities, the Board has 
recharacterized the issues as involving the propriety of the 
initial evaluations assigned.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  During the course of this appeal, the 
RO took the following actions: in October 2000, it increased 
the rating for lumbosacral strain to 20 percent, effective 
June 14, 2000, and increased the rating for migraines 
headaches to 10 percent, effective June 14, 2000; 30 percent, 
effective May 14, 2001, and 50 percent, effective August 30, 
2001.  Inasmuch as the veteran is presumed to seek the 
maximum available benefit for a disability, and higher 
evaluation is available for lumbosacral strain and migraine 
headaches (both for the period prior to May 14, 2001, as well 
as since that time), his claims for a higher evaluation 
remains viable on appeal.  Id; AB v. Brown, 6 Vet. App. 35, 
38 (1993).

In August 2001, the Board remanded this matter to the RO for 
further development.  This case has been returned to the 
Board for appellate review.  

The claim for an increased rating for lumbosacral strain will 
be addressed in the remand section of this decision. 


FINDINGS OF FACT

1.  For the period from period from June 14, 2000, to May 13, 
2001, the veteran's service connected headaches were 
manifested by attacks occurring once every three months.  

2.  For the period from May 14, 2001, to August 29, 2001, the 
veteran's headaches were manifested by evidence very frequent 
prostrating attacks occurring two to five times each week in 
May and June 2001.  

3.  For the period since August 15, 2001, the veteran 
headaches have been manifested by frequent, completely 
prostrating and prolonged attacks, and productive of severe 
economic inadaptability.  

4.  The evidence does not show a marked interference with 
employment or frequent periods of hospitalization due to the 
veteran's service-connected headaches, so as to render 
impractical the application of the regular scheduler 
standard.  


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation of 10 percent 
for migraine headaches have not been met for the period from 
June 14, 2000, to May 13, 2001.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, 
Diagnostic Code 8100 (2003).  

2.  The criteria for a disability evaluation in excess of 30 
percent for migraine headaches have been met for the period 
from May 14, 2001, to August 29, 2001.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5271; 4.124a, Diagnostic Code 8100 (2003).  

3.  The criteria for a disability evaluation in excess of 50 
percent for migraine headaches have not been met since August 
30, 2001.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 8100; 4.124a, 
Diagnostic Code 8100 (2003).  

4.  An extraschedular disability rating is not warranted.  
38 C.F.R. § 3.321(b) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), made 
significant changes in VA's duty to notify and assist 
claimants for benefits administered by the Secretary.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002).  
Such duties entail notifying claimants of forms and 
information necessary to submit to complete and support the 
claim, to provide necessary forms, and to assist the claimant 
in the development of evidence.  VA has promulgated 
regulations implementing the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003).

VA must provide forms necessary to prosecute a claim for VA 
benefits.  38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 
3.150(a) (2003).  There is no specific claim form required in 
order to claim entitlement to a higher evaluation on an 
initial grant of service connection, and there is no issue as 
to provision of necessary forms or instructions to apply for 
that benefit.  

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and must tell him what 
evidence VA will obtain and what is his responsibility to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

In the August 2001 remand, the Board found that VA and 
private medical records that could be relevant to the 
veteran's claim had not been obtained and associated with the 
veteran's claims file.  The Board remanded the appeal to the 
RO for development and compliance with the VCAA.  

In a letter dated in October 2001, VA informed the veteran of 
his and its duties and responsibilities in developing his 
claim as required by the VCAA.  VA indicated that it would 
obtain medical records, employment records, or records from 
other Federal agencies, and that it would provide a medical 
examination or obtain a medical opinion, if necessary.  In 
the addition, VA informed that the veteran that it had 
obtained his treatment history from the VA Medical Center in 
Jackson from March 1, 2000, to October 26, 2001; that it had 
the results of his April 2000 VA examination that was 
performed at the VA Medical Center in Denver, and that it had 
the veteran's original complete service medical records.   As 
to the veteran's responsibilities, he was instructed to 
supply the names, addresses, approximate dates of treatment, 
and appropriate releases for the medical treatment records of 
all private physicians who had treated him for migraine 
headaches and lumbosacral strain since March 2000.  

In a supplemental statement of the case dated in October 
2002, VA reiterated the duty to assist requirements 
prescribed by the VCAA and provided that veteran the 
implementing regulations of that statute.  

VA has discharged its duty to notify the veteran of the 
evidence and information necessary to substantiate his claim, 
and of the respective responsibilities of the parties with 
respect to obtaining or presenting evidence.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private medical 
records and those possessed by VA and other Federal agencies) 
that the claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. § 5103A(b) 
and (c) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2003).  
Service department medical records, VA medical records, and 
private medical records pertinent to the matter at issue are 
of record.  VA has discharged its duty to obtain evidence on 
the veteran's behalf.

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  The veteran was provided VA examinations in April 
2000 and December 2001.  The examination reports contained 
adequate clinical findings pertinent to the claim at issue.

There is no indication in the claims file that evidence 
exists that VA sought unsuccessfully.  Consequently, this 
case does not trigger VA's duty to notify the veteran of a 
failure to obtain evidence from any source.  38 U.S.C.A. 
§ 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e) (2003).

Thus, the Board sees no areas in which further development 
may be fruitful.  The RO has notified the veteran of the 
requirements of the VCAA and implementing regulations, and 
those requirements have been substantially met by the RO.  

II.  Increased Rating

Service medical records beginning 1984 reflect that the 
veteran complained of headaches.  Diagnoses included tension 
headaches.  When examined for separation from service in 
January 2000, the veteran reported a history of frequent or 
severe headaches.  

The report of an April 2000 VA examination shows that the 
veteran reported headaches since 1997 that were located on 
the top of his head.  He indicated that the headaches lasted 
10 to 12 hours and occurred once every three months and were 
accompanied by nausea without vomiting and occasional blurred 
vision.  He indicated that the headaches would occur with 
stress.  The diagnosis was migraine headaches, manifested by 
pain, nausea and occasional blurry vision.  

A private computed tomagraphy of the veteran's head dated in 
September 2000 was negative.  A neurological evaluation 
conducted by Farrakhan Qurush, M.D., dated in February 2001, 
shows that veteran had headaches.  An examination of the 
cranial nerves was essentially normal.  Additional private 
medical records dated in April 15, 2001, reflect that the 
veteran's headaches were under control.  On May 24, 2001, it 
was noted that the veteran was experiencing two headaches a 
week.  

VA outpatient treatment records dated in 2001 show that the 
veteran was seen and treated for headaches.  Entries dated in 
February and March 2001 reflect complaints of migraine 
headaches.  On May 14, 2001, the veteran stated that the 
headaches started in the frontal area and radiated to the 
occipital or started at the occipital and radiated to the 
front.  The headaches occurred about three to four times a 
week.  At the time of the examination, the veteran was having 
a headache that he indicated had waxed and waned for about 
four days.  The veteran indicated that he also experienced 
flashes of light and that he has tension before and after the 
headaches.  As to treatment, the veteran reclined in a dark 
place and took prescribed medication.  In June 2001, the 
veteran reported continued headaches.  The veteran reported 
that his neurologist gave him medication that helped.  In 
addition, the veteran stated that he has had five headaches 
within the last month and that he had an episode that felt 
like his muscles were getting weak.  The examiner noted that 
the duration of the headaches were the same as that noted in 
May 2001.  It was noted that the veteran had not worked.  The 
diagnostic impression included migraines.  At an August 30, 
2001, psychiatric follow-up examination, the veteran reported 
that he has not been able to work because of migraine 
headaches which occur at least two to three days per week, 
but sometimes five days a week.  

Private records dated in December 2001 reflect a medical 
history of migraine headaches.  

At a December 2001 VA examination, the veteran reported that 
has been unemployed for the past year because of migraine 
headaches and service-connected lower back disability.  The 
veteran indicated that he experienced three to four headaches 
a week, that the headaches were associated with photophobia 
and nausea and vomiting.  The worse headaches lasted up to 
four days with two days of having to be in a secluded dark 
room, whereas the better headaches would last for 12 hours 
with four to six of being in a supine position in a dark 
room.  It was noted that the mixture between the two is 
approximately 50 percent of each within the course of the 
frequency of three to four per week.  The veteran indicated 
that the headaches are preceded by a flashing light.  He was 
taking prescribed medication for management of the headaches.  
The veteran indicated that the medication improved the 
intensity of the headaches, but not the frequency.  At the 
time of the examination, the veteran reported that he was 
having a headache that was approximately three to four on a 
scale of 10.  On examination, the veteran's cranial nerves 
were intact.  Motor and sensory functioning was normal.  The 
examiner observed slight photophobia with examination of the 
eyes as indicated by flinching.  The veteran was wearing 
sunglasses on the day of the examination.  The veteran stated 
that the headaches started in the posterior of the eye and 
radiated to the back of the head.  During intense portions, 
the headaches caused the eyes to tear.  The impression was 
migraine headaches.  

In a supplemental statement of the case dated in October 
2002, the RO assigned a 10 percent disability evaluation for 
the veteran's migraine headaches, effective June 14, 2000; a 
30 percent evaluation, effective May 14, 2001; and a 50 
percent evaluation, effective August 30, 2001.  

Analysis

The Court has held that there is a distinction between a 
claim based on disagreement with the original rating awarded 
and a claim for an increased rating.  Fenderson v. West, 12 
Vet. App. 119 (1999).  The distinction may be important in 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous and in 
determining whether the veteran has been provided an 
appropriate SOC.  Fenderson, 12 Vet. App. at 126.  With an 
initial rating, the RO can assign separate disability ratings 
for separate periods of time based on the facts found.  Id.  
With an increased rating claim, "the present level of 
disability is of primary importance."  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  This distinction between 
disagreement with the original rating awarded and a claim for 
an increased rating is important in terms of VA adjudicative 
actions.  See Fenderson, 12 Vet. App. 119.

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the 
appellant's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1, 4.2 (2003).  For a claim where the 
appellant has disagreed with the original rating assigned for 
a service-connected disability, it is necessary to determine 
whether he has at any time since his original claim met the 
requirements for a higher disability rating.  See Fenderson, 
12 Vet. App. 119.  It is also necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2 (2003), and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3 (2003).  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2003).  

In Fenderson, the Court held that "staged" ratings could be 
assigned for separate periods of time based on facts found.  
In this matter the RO assigned a 10 percent rating for the 
headaches, effective June 14, 2000; a 30 percent rating, 
effective May 14, 2001; and a 50 percent rating, effective 
August 30. 2001.  As the veteran is appealing from an initial 
grant of service connection and the originally assigned 
evaluation, the Board must consider whether "staged 
ratings" would be appropriate based upon the facts found 
during the time periods in question.  Fenderson v. Brown, 
supra.  

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied, if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  

The veteran's service-connected headaches have been evaluated 
under 38 C.F.R. § 4.124a, Diagnostic Code 8100, the rating 
schedule for migraines.  A 10 percent disability rating is 
assigned for migraines with characteristic prostrating 
attacks averaging one in 2 months over the last several 
months.  A 30 percent rating is warranted for migraines 
manifested by prostrating attacks averaging once a month over 
the last several months.  A 50 percent evaluation is 
warranted for migraines with very frequent, completely 
prostrating and prolonged attacks, productive of severe 
economic inadaptability.  See 38 C.F.R. § 4.124a, Diagnostic 
Code 8100 (2003).

1.  June 14, 2000, to May 13, 2001

In considering whether the veteran is entitled to disability 
in excess of 10 percent prior to May 14, 2001, the Board 
finds that the medical evidence does not support the 
assignment of higher disability evaluation.  The report of 
the VA examination dated in April 2000 and February and March 
2001 VA and private outpatient treatment records reflect that 
the veteran complained of headaches, but there was no 
indication of the duration or intensity of the headaches.  A 
February 2001 private examination showed that the headaches 
were under control.  Nowhere in the medical record is there 
evidence of migraines manifested by prostrating attacks 
averaging once a month over the last several months, as 
required for a 30 percent evaluation.   Thus, the Board finds 
that the manifestations of the veteran's headaches are 
adequately contemplated by the 10 percent disability rating 
assigned from June 14, 2000, to May 13, 2001.  

2.  May 14, 2001, to August 29, 2001

VA outpatient treatment records dated in May 14, 2001 and 
June 12, 2001, show that veteran experienced two to five 
headaches per week within a month and that he had to recline 
in a dark place.  These records establish that the veteran 
has had numerous headaches within a couple of months causing 
the veteran severe discomfort.  An outpatient treatment note 
dated in August 2001 showed that veteran had not been able to 
work since November 2000, and a letter from the veteran's 
spouse, dated in November 2001, indicated he had been out of 
work for the past year.  In June he described headaches that 
lasted for two days and that he had experienced five 
headaches in the last month with one so bad it made him weak 
to the point he could barely move.  This is evidence of 
attacks that were completely prostrating and prolonged 
coupled with severe economic inadaptability.  Therefore, the 
Board is of the view that the pathology associated with the 
veteran's headaches more nearly approximated a 50 percent 
disability evaluation under Diagnostic Code 8100 during the 
period from May 14, 2001, to August 29, 2001.  

3.  Since August 30, 2001

From August 30, 2001, the RO assigned a 50 percent disability 
evaluation under diagnostic code 8100; a higher rating under 
this regulation is not provided.  Accordingly, the Board will 
consider an extraschedular evaluation in this case.  

III.  Extraschedular Considerations

The above determinations are based upon consideration of 
applicable provisions of the rating schedule.  There is no 
showing that the veteran's disability currently under 
consideration reflects so exceptional or so unusual a 
disability picture as to warrant the assignment of any higher 
evaluation on an extra-schedular basis during any of the 
rating periods.  

However, the Board recognizes that the medical evidence 
beginning on May 14, 2001, for which the veteran is now rated 
at 50 percent, reflects that the veteran has not been able to 
work because of his headaches, in part.  The medical evidence 
and his spouse's statement indicate that there are other 
reasons for his inability to work.  In any case, industrial 
impairment is contemplated in the 50 percent disability 
evaluation, and the evidence does not show marked 
interference with employment i.e., beyond that contemplated 
in the assigned ratings.  

Moreover, the condition is not shown to warrant frequent 
periods of hospitalization or to otherwise render impractical 
the application of the regular schedular standards during any 
of the rating periods.  Therefore, the assignment of an 
extraschedular evaluation is not warranted under 38 C.F.R. 
§ 3.21(b)(1) (2003).  


IV.  Conclusion

For all the foregoing reasons, the claim for a higher 
evaluation for the veteran's service-connected disability 
must be denied for the period from June 14, 2000, to May 13, 
2001.  An increased evaluation over the 50 percent rating 
currently in effect is also denied and found not warranted on 
an extraschedular basis.  In reaching these conclusions, the 
Board has considered the applicability of the benefit of 
doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002) ; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).  As noted above, an increased rating of 50 percent is 
granted for the period of May 14, 2001, to August 29, 2001.  


ORDER

Entitlement to a rating higher than 10 percent from the 
period of June 14, 2000, to May 13, 2001, is denied.  

Entitlement to a rating higher than 30 percent from May 14, 
2001, to August 29, 2001, is granted subject to the 
provisions governing the award of monetary benefits.

Entitlement to a rating higher than 50 percent since August 
30, 2001, with extraschedular consideration, is denied.  



REMAND

Service medical records reflect that the veteran was 
diagnosed as having chronic low back pain.  X-rays of the 
veteran's back dated in March 1999 revealed L5 facet 
arthrosis and a magnetic resonance imaging (MRI) was 
unremarkable, except for hemangioma at the lumbar spine level 
3.  

The report of a VA examination dated in April 2000 shows a 
diagnosis of lumbosacral strain without tenderness, muscle 
spasm, or limitation of motion.  X-rays of the lumbar spine 
associated with the examination were normal.   

As noted the RO in July 2000 granted service connection for 
lumbosacral strain, and assigned a noncompensable disability 
evaluation, 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  

The veteran's current examination dated in November 2001 
shows that the veteran's had symptoms and clinical findings 
consistent with a diagnosis of degenerative joint disease of 
the lumbosacral spine with facet joint arthropathy and 
chronic low back pain.  However, there were no neurological 
deficits.  The diagnosis was degenerative joint disease of 
the lumbosacral spine with facet joint arthropathy and 
secondary chronic low back pain

Private treatment records subsequent to the November 2001 
examination suggest that the veteran's back disability may 
have increased in severity.  The report of a February 2002 
examination show neurological findings suggesting decreased 
strength in the lower extremities and tenderness over the 
lower back on palpation.  These records also reflect that the 
veteran has fecal incontinence which the examiner expressed 
may be due to a nerve impingement associated with the 
veteran's reported low back disorder.  Diagnoses include 
herniated nucleus pulposus of the lumbar spine.  

The Board is of the view that a VA examination is warranted 
to determine the severity of the veteran's service-connected 
back disability.  

In adjudicating this claim, the RO considered the veteran's 
back disability under 38 C.F.R. § 4.17, Diagnostic Code 5293.  
Effective September 23, 2002, during the pendency of this 
appeal, new rating criteria for intervertebral disc syndrome 
became effective. 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003).  In June 2003, the Board notified the veteran of the 
change in the regulation pursuant to authority granted by 38 
C.F.R. § 19.9(a)(2) (2002).  The veteran has not responded.  
However, the United States Court of Appeals for the Federal 
Circuit recently invalidated, in part, the regulations which 
empowered the Board to conduct its own development.  Disabled 
American Veterans v. Sec' y of Veterans Affairs, Disabled 
American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  

Accordingly, this case is remanded to the RO for the 
following:  

1.  The RO should provide the veteran a VA 
orthopedic and neurological examination to 
determine the level of severity of the service-
connected lumbosacral strain.  The examiner should 
review the claims file prior to conducting the 
examination.  All necessary studies should be 
conducted.  

a.  The orthopedic examiner should comment on the 
following:  

?	The examiner should provide range of 
motion measurements (using a 
goniometer) of the lumbosacral 
spine.  The examiner is requested to 
provide a definition, in degrees, of 
"normal" lumbar motion, and 
provide an opinion as to the 
severity of any evidenced motion 
limitation in the veteran.  

?	The examiner must perform tests of 
joint movement against varying 
resistance of the cervical and 
lumbar spine.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use must 
also be described by the examiner.  

?	The examiner must identify any 
objective evidence of pain or 
functional loss due to pain of the 
cervical and lumbar spine.  

?	The examiner must express an opinion 
concerning whether there would be 
additional limits on functional 
ability during flare-ups (if the 
veteran describes flare-ups), and, 
if feasible, express this in terms 
of additional degrees of limitation 
of motion during flare-ups.  If this 
is not feasible, the physician 
should so state.  

?	The examiner should specifically 
identify all any evidence of 
lumbosacral strain to include 
whether there is listing of whole 
spine to opposite side, positive 
Goldthwaite's sign, marked 
limitation of forward bending in 
standing position, loss of lateral 
motion with osteo-arthritic changes, 
narrowing or irregularity of joint 
space, or abnormal mobility on 
forced motion; or whether there is 
muscle spasm on extreme forward 
bending.  

b.  The neurologic examiner should 
comment and describe in detail all 
neurological impairment and indicate 
whether there are any intervertebral 
symptoms of the veteran's service-
connected lumbosacral strain.  



2.  Thereafter, the RO should review the claims 
file and ensure that all necessary notice and 
development has been undertaken. If any 
development is incomplete, undertake appropriate 
corrective action.  Stegall v. West, 11 Vet. App. 
268 (1998).  

3.  Then, the RO should then readjudicate the 
claim of entitlement to an increased rating for 
lumbosacral strain with consideration of Fenderson 
v. West, supra., and the application of Diagnostic 
Codes 5292 and 5293, under the old and new 
criteria, if appropriate.  

4.  If the claims remain denied, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the case and 
given the opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no further action until he is further informed.  
The purpose of this REMAND is to obtain additional medical 
information and to accord due process.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 


addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



